DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/05/2021 have been fully considered.

Regarding to claim 21 (New), the amendment overcomes the cited arts. Upon further consideration, new grounds of rejection are made in newly applied art.

Regarding to claim 1, the amended claim limitation, “identifying one or more origin transition factors by identifying: (1) a direction associated with a tracked user gaze; (2) a measurement of an angle, in relation to a specified plane, of the line that passes through the control point and the origin point; or (3) a location of target objects in relation to the origin point; determining, based on the one or more transition factors, that the origin point should move to a tracked second point on the body of the user; moving the origin point from the first point on the body of the user to the second point on the body of the user” have been fully considered. The amended claim limitation “(2)    a measurement of an angle, in relation to a specified plane, of the line that passes through the control point and the origin point” overcomes the cited arts. Upon further consideration, new grounds of rejection are made in newly applied art.  The amended claim limitations, “identifying one or more origin transition factors by identifying: (1) a direction associated with a tracked user gaze; or (3) a location of target objects in relation to the origin point; determining, based on the one or more transition factors, that the origin point should move to a tracked second point on the body of the user; moving the origin point from the first point on the body of the user to the second point on the body of the user”,  do not overcome cited arts.

	The amended Claims 15 and 19 are similar to amended claim 1. Therefore, claims 15 and 19 are not allowable due to a newly applied art and similar reasons as discussed above.

Specification
The disclosure is objected to because of the following informalities: the language “palm control point 606” in paragraph [0086] is not correct. The palm control point is 604 as illustrated in Fig. 6. Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the reference number, “an origin point 1004” in paragraph [0093] is not in Fig. 11A, Fig. 11B, and Fig. 11C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3,  8, 10-11, 14-16, 19-20, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (US 20200225736 A1) in view of Faaborg (US 20170060230 A1), in view of Noble (US 8947351 B1), and further in view of Ohashi (US 20200218423 A1).

tracking a portion of a hand of a user ([0004]: track the movement of a user's hands; [0036]: track a user's hand; detects movement, pose, and other characteristics of the user controls; Fig. 2; [0037]: finger is a portion of a hand; only the index finger 213 is extended forward) and setting a control point based on the tracked portion of the hand of the user (Fig. 1; [0033]: particular fingers are control points; [0036]: the user control; in response to detecting certain movement, poses, and/or other variables/values based on such movement and/or poses of the user control, the mixed-reality system executes certain commands; Fig. 2; [0037]: a control ray 211 extends from the tip of the extended index finger 213, i.e. a control point; only the index finger 213 is extended forward; Fig. 7; [0071]: detect a user gesture input associated with a user control);
tracking a first point on a body of the user ([0004]: track the movement of a user's body parts) and setting an origin point based on the tracked first point on the body of the user (Fig. 1; [0033]: both particular fingers and the user's forearms includes multiple points along a line; the directional orientation of the control rays, extending away from the user's hands, is based on an axial alignment with particular fingers or the user's forearms; original point is a point in user’s particular fingers or in the user’s forearms);
identifying one or more origin transition factors by identifying:
(1) a direction associated with a tracked user gaze (Schwarz; Fig. 1; [0033]: the control rays emanate from one or more particular portions of the user's hands, i.e. finger, palm, other, and may extend to and terminate at a point of focus associated with a user's gaze; identify a point of focus associated with a user’s eyes and a user's gaze, i.e. origin transition factor);
or
(3)    a location of target objects in relation to the origin point (Fig. 6; [0066]: the user directs the control ray 611 to a box 651, i.e. target object, in the mixed-reality environment);
determining, based on the one or more transition factors, that the origin point should move to a tracked second point on the body of the user (Fig. 1; [0033]: hand rays 111 extends away from the user's hands 110; Fig. 2; [0039]: a user's index finger 213 extended away from the user's hand 210; origin point is a user’s finger 213; Fig. 3; [0050]: a control ray 311 extends away from the palm of the user's hand 310; origin point is the palm of the user’s hand);
moving the origin point from the first point on the body of the user to the second point on the body of the user (Fig. 1; [0033]: hand rays 111 extends away from the user's hands 110; Fig. 2; [0039]: a user's index finger 213 extended away from the user's hand 210; origin point is a user’s finger 213; Fig. 3; [0050]: a control ray 311 extends away from the palm of the user's hand 310; move origin point from finger in Fig 2 to the palm of the user’s hand in Fig. 3);
determining a projection orientation centered on a line (Fig. 1; [0033]: the directional orientation of the control rays, extending away from the user's hands, is based on an axial alignment with particular fingers or the user's forearms; Fig. 2; [0034]: a control ray is a line and 
casting a ray projection from the control point, outward from the user, along the projection orientation (Fig. 1; [0033]: cast control rays as illustrated in Fig. 1; the directional orientation of the control rays extends away from the user's hands; the control rays emanate from one or more particular portions of the user's hands, i.e. finger, palm, other, and may extend to and terminate at a point of focus associated with a user's gaze; Fig. 1; [0034]: a control ray extends from a tip of the control wand; Fig. 2; [0037]: cast a control ray 211 as illustrated in Fig. 2; a control ray 211 extends from the tip of the extended index finger 213; [0039]); and
performing an action in relation to one or more objects based on one or more locations of the ray projection ([0036]: in response to detecting certain movement, poses, and/or other variables/values based on such movement and/or poses of the user control, the mixed-reality system executes certain commands; Fig. 6; [0066]: the user has triggered an interaction with the box by moving their index finger 613 toward their thumb 615 and is manipulating the position of the box 651; [0068]).
Schwarz fails to explicitly disclose: 
a point on a body of the user that is not on the user's hand or forearm;
(2)    a measurement of an angle, in relation to a specified plane, of the line that passes through the control point and the origin point;
a line that passes through the control point and the origin point.
In same field of endeavor, Faaborg teaches: 
identifying one or more origin transition factors by identifying:
(1) a direction associated with a tracked user gaze (Faaborg; [0023]: user eye gaze is monitored and tracked; the user's gaze is directed to an object in the virtual world; [0026]: detect a direction of the user's gaze; the detected gaze may essentially define a line of sight from the user's eye to an object; [0032]: an eye gaze direction);
or
(3)    a location of target objects in relation to the origin point (Faaborg; [0026]: detect a direction of the user's gaze; the detected gaze may essentially define a line of sight from the user's eye to an object; Fig. 12B; [0053]: the user's eye gaze intersects the user interface, and in particular, the list 20 of objects 20A, i.e. target objects);
determining, based on the one or more transition factors, that the origin point should move to a tracked second point on the body of the user (Faaborg; [0020]: detect and track the user's eye gaze; [0023]: the user's gaze is directed to an object in the virtual world; Fig. 4A; Fig. 4B; [0034]: determine the user's gaze coming to rest on object X; the user's gaze may shift slightly);
moving the origin point from the first point on the body of the user to the second point on the body of the user (Faaborg; Fig. 4A; Fig. 4B; Fig. 4D; [0034]: in going from FIG. 4A to 4B, a user shifts his gaze toward the scrollable list of objects X, Y and Z; [0053]: the user's focus may be established on the list 20 of objects 20A by moving gazing point);
a line that passes through the control point and the origin point ([0026]: the detected gaze essentially defines a line of sight from the user's eye, i.e. origin point, to an object, i.e. the control point; Fig. 12A-C; [0053]: the user's eye gaze intersects the list 20 of objects 20A; a gaze 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schwarz to include identifying one or more origin transition factors by identifying: (1) a direction associated with a tracked user gaze; or (3) a location of target objects in relation to the origin point; determining, based on the one or more transition factors, that the origin point should move to a tracked second point on the body of the user; moving the origin point from the first point on the body of the user to the second point on the body of the user; a line that passes through the control point and the origin point as taught by Faaborg. The motivation for doing so would have been to interact with the 3D virtual environment through various different types of inputs; translate a ray or beam emitted by the handheld electronic device 102 directed by the user into a corresponding interaction, or movement, in the virtual immersive experience generated by the HMD 100; to detect and track movement of the user's gaze; to define a line of sight from the user's eye to an object as taught by Faaborg in paragraphs [0020], [0022], and [0026].
Schwarz and Faaborg fails to explicitly disclose: 
a point on a body of the user that is not on the user's hand or forearm;
(2)    a measurement of an angle, in relation to a specified plane, of the line that passes through the control point and the origin point.
 In same filed of endeavor, Noble teaches a point on a body of the user that is not on the user's hand or forearm (Fig. 2; col. 3, lines 5-30: the user's eyes are points on a body of the user; the user's eyes are at the top illustrated position 204; eye is an original point; fingertip is a .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schwarz and Faaborg to include on a body of the user that is not on the user's hand or forearm as taught by Noble. The motivation for doing so would have been to determine that the fingertip is attempting to indicate the letter B near the middle of the display element; to determine an approximate direction 316 of the fingertip; to image and to track the fingertip 304 and at least one eye 306; to improve the accuracy as taught by Noble in col. 3, lines 5-30; col. 4, lines 5-30; col. 4, lines 35-45, and col. 9, lines 14-35.
Schwarz in view of Faaborg and Noble fails to explicitly disclose:
(2)    a measurement of an angle, in relation to a specified plane, of the line that passes through the control point and the origin point.
In same field of endeavor, Ohashi teaches (2)    a measurement of an angle, in relation to a specified plane, of the line that passes through the control point and the origin point (Fig. 7; [0083-0087]: the triangle angle is calculated based on side a and side d in relation to the YZ 
    PNG
    media_image1.png
    349
    522
    media_image1.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schwarz in view of Faaborg and Noble to include (2)    a measurement of an angle, in relation to a specified plane, of the line that passes through the control point and the origin point as taught by Ohashi. The motivation for doing so would have been to determine the positional relationship between the left eye U1, the fingertip U5, and the screen 1; to calculate target location on a display as taught by Ohashi in Fig. 7 and paragraphs [0083-0087].

Regarding to claim 3 (Currently Amended), Schwarz in view of Faaborg, Noble, and Ohashi discloses the method of claim 1, wherein the moving the origin point comprises moving the origin point, at a set speed, in relation to a path connecting the first point on the body of the user to the second point on the body of the user (Schwarz; Fig. 1; [0033]: hand rays 111 
Schwarz in view of Faaborg, Noble, and Ohashi further discloses wherein the moving the origin point comprises moving the origin point, at a set speed, in relation to a path connecting the first point on the body of the user to the second point on the body of the user (Faaborg; Fig. 4A; Fig. 4B; [0034]: in going from FIG. 4A to 4B, a user shifts his gaze toward the scrollable list of objects X, Y and Z; [0044]: shift gaze to view other objects presented on the display through an eye movement at a set speed; [0053]: the user's focus may be established on the list 20 of objects 20A by moving gazing point at a set speed).

Regarding to claim 8 (Original), Schwarz in view of Faaborg, Noble, and Ohashi discloses the method of claim 1, wherein the portion of the hand of the user tracked in relation to the control point is fingertips of the user (Schwarz; [0037]: the tip of the extended index finger 213; [0039]: fingertip).

Regarding to claim 10 (Original), Schwarz in view of Faaborg, Noble, and Ohashi discloses the method of claim 1, wherein setting the control point based on the tracked portion of the hand of the user (same as rejected in claim 1) comprises selecting the control point at a 
comprises selecting the control point at a location at a specified offset (Faaborg; [0035]: the objects is positioned at an angle, or offset, from the optical axis, or line of sight, of the user).

Regarding to claim 11 (Currently Amended), Schwarz in view of Faaborg, Noble, and Ohashi discloses the method of claim 1, wherein the first point on the body of the user tracked in relation to the origin point is a dominant eye of the user (Faaborg; [0020]: detect and track the user's eye gaze; [0023]: user eye gaze is monitored and tracked; [0026]: detect and track an eye gaze of the user).

Regarding to claim 14 (Original), Schwarz in view of Faaborg, Noble, and Ohashi discloses the method of claim 1, wherein performing the action in relation to the one or more objects includes causing the one or more objects to be selected (Schwarz; Fig. 6; [0066]: the user has triggered an interaction with the box by moving their index finger 613 toward their thumb 615 and is manipulating the position of the box 651).

Regarding to claim 15 (Currently Amended), Schwarz discloses a computer-readable storage medium storing instructions that, when executed by a computing system, cause the computing system to perform operations for interacting with objects in an artificial reality 
The rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 15. 

Regarding to claim 16 (Currently Amended), Schwarz in view of Faaborg, Noble, and Ohashi discloses the computer-readable storage medium of claim 15, wherein he determining that the origin point should move comprises determining that the origin point should move to the second point on the body of the user along a path connecting the first point on the body of the user and the second point on the body of user (Schwarz; Fig. 1; [0033]: hand rays 111 extends away from the user's hands 110; Fig. 2; [0039]: a user's index finger 213 extended away from the user's hand 210; origin point is a user’s finger 213; Fig. 3; [0050]: a control ray 311 extends away from the palm of the user's hand 310; move origin point from finger in Fig 2 to the palm of the user’s hand; a user’s hand finger 213 is connected to the palm of a user’s hand through a path; [0055]: eye movement; [0073]: eye movement indicates that eye moves and rotates from one point to another point in a connection path).
wherein he determining that the origin point should move comprises determining that the origin point should move to the second point on the body of the user along a path connecting the first point on the body of the user and the second point on the body of user (Faaborg; Fig. 4A; Fig. 4B; [0034]: in going from FIG. 4A to 4B, a user shifts his gaze toward the scrollable list of objects X, Y and Z; [0044]: shift gaze to view other objects presented on the display through an eye movement at a set speed; [0053]: the user's focus may be established on the list 20 of objects 20A by moving gazing point at a set speed).

Regarding to claim 19 (Currently Amended), Schwarz discloses a computing system (Fig. 8; [0082]: computer system; [0084]: the computer system) comprising:
one or more processors (Fig. 8; [0083]:  one hardware processing unit, i.e. processor; [0084]: processors); and
a memory storing instructions that, when executed by the one or more processors, cause the computing system to perform operations ([0084]: physical storage media; processors execute on the computer system; Fig. 8; [0085]: physical and other computer-readable media; computer-readable media stores computer-executable instructions) comprising –
the rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 19.

Regarding to claim 20 (Currently Amended), Schwarz in view of Faaborg, Noble, and Ohashi discloses the computing system of claim 19, wherein moving the origin point to the second point on the body of the user comprises moving, at a set speed, the origin point along a path connecting the first point on the body of the user and the second point on the body of user (Schwarz; Fig. 1; [0033]: hand rays 111 extends away from the user's hands 110; Fig. 2; [0039]: a user's index finger 213 extended away from the user's hand 210; origin point is a user’s finger 213; Fig. 3; [0050]: a control ray 311 extends away from the palm of the user's hand 310; move origin point from finger in Fig 2 to the palm of the user’s hand; a user’s hand finger 213 is connected to the palm of a user’s hand; [0055]: eye movement; [0073]: eye movement indicates that eye moves and rotates from one point to another point in a connection path).
Schwarz in view of Faaborg, Noble, and Ohashi further discloses wherein moving the origin point to the second point on the body of the user comprises moving, at a set speed, the origin point along a path connecting the first point on the body of the user and the second point on the body of user (Faaborg; Fig. 4A; Fig. 4B; [0034]: in going from FIG. 4A to 4B, a user shifts his gaze toward the scrollable list of objects X, Y and Z; [0044]: shift gaze to view other objects presented on the display at a set speed; [0053]: the user's focus may be established on the list 20 of objects 20A by moving gazing point at a set speed).

Regarding to claim 21 (New), Schwarz in view of Faaborg, Noble, and Ohashi discloses the computing system of claim 19 wherein the identifying the one or more origin transition factors (same as rejected in claim 1) including the identifying the measurement of the angle, in relation to the specified plane, of the line that passes through the control point and the origin 
    PNG
    media_image1.png
    349
    522
    media_image1.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schwarz in view of Faaborg and Noble to include including the identifying the measurement of the angle, in relation to the specified plane, of the line that passes through the control point and the origin point as taught by Ohashi. The motivation for doing so would have been to determine the positional relationship between the left eye U1, the fingertip U5, and the screen 1; to calculate target location on a display as taught by Ohashi in Fig. 7 and paragraphs [0083-0087].

Regarding to 22 (New), Schwarz in view of Faaborg, Noble, and Ohashi discloses the computing system of claim 19,
 Schwarz in view of Faaborg, Noble, and Ohashi further discloses wherein the identifying the one or more origin transition factors includes the identifying the location of target objects in relation to the origin point (Schwarz; Fig. 6; [0066]: the user directs the control ray 611 to a box 651, i.e. target object, in the mixed-reality environment).
Schwarz in view of Faaborg, Noble, and Ohashi further more discloses wherein the identifying the one or more origin transition factors includes the identifying the location of target objects in relation to the origin point (Faaborg; [0026]: detect a direction of the user's gaze; the detected gaze may essentially define a line of sight from the user's eye to an object; Fig. 12B; [0053]: the user's eye gaze intersects the user interface, and in particular, the list 20 of objects 20A, i.e. target objects).

Claims 9, 12-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (US 20200225736 A1) in view of Faaborg (US 20170060230 A1), Noble (US 8947351 B1), Ohashi (US 20200218423 A1), and further in view of Perez (US 20100306716 A1).
Regarding to claim 9 (Original), Schwarz in view of Faaborg, Noble, and Ohashi discloses the method of claim 1, wherein the portion of the hand of the user tracked in relation to the control point is (same as rejected in claim 1);
Schwarz in view of Faaborg, Noble and Ohashi fails to explicitly disclose a wrist of the user.
In same field of endeavor, Perez teaches a wrist of the user ([0050]: determine various spots on that user's skeleton, joints of the hand, wrists, elbows, knees, nose, ankles, and shoulders).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schwarz in view of Faaborg, Noble, and Ohashi to include a wrist of the user as taught by Perez. The motivation for doing so would have been to perform one or more gestures; to determine various spots on that user's skeleton, joints of the hand, wrists, elbows, knees, nose, ankles, and shoulders as taught by Perez in paragraphs [0020] and [0050]. 

Regarding to claim 12 (Currently Amended), Schwarz in view of Faaborg, Noble, and Ohashi discloses the method of claim 1, wherein the first point on the body of the user tracked in relation to the origin point is (same as rejected in claim 1); 

In same field of endeavor, Perez teaches a shoulder of the user ([0050]: determine various spots on that user's skeleton, joints of the hand, wrists, elbows, knees, nose, ankles, and shoulders).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schwarz in view of Faaborg, Noble, and Ohashi to include a shoulder of the user as taught by Perez. The motivation for doing so would have been to perform one or more gestures; to determine various spots on that user's skeleton, joints of the hand, wrists, elbows, knees, nose, ankles, and shoulders as taught by Perez in paragraphs [0020] and [0050].

Regarding to claim 13 (Currently Amended), Schwarz in view of Faaborg, Noble, and Ohashi discloses the method of claim 1, wherein the first point on the body of the user tracked in relation to the origin point is (same as rejected in claim 1);
Schwarz in view of Faaborg, Noble, and Ohashi fails to explicitly disclose a hip of the user.
In same field of endeavor, Perez teaches a hip of the user (Fig. 5A; [0085]: each hip; [0088]:  analyze each hip).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schwarz in view of Faaborg, Noble, and Ohashi to include a hip of the user as taught by Perez. The motivation for doing so would have been to 

Regarding to claim 18 (Currently Amended), Schwarz in view of Faaborg, Noble, and Ohashi discloses the computer-readable storage medium of claim 15 wherein,
Schwarz in view of Faaborg, Noble, and Ohashi fails to explicitly disclose:
the portion of the hand is one of fingertips of the user; a palm of the user; a wrist of the user, or a fist of the user; and
the first point on a body is one of a dominant eye of the user, a shoulder of the user, or a hip of the user.
In same field of endeavor, Perez teaches:
the portion of the hand is one of fingertips of the user; a palm of the user; a wrist of the user, or a fist of the user ([0050]: determine various spots on that user's skeleton, joints of the hand, wrists, elbows, knees, nose, ankles, and shoulders); and
the first point on a body is one of a dominant eye of the user, a shoulder of the user, or a hip of the user (Fig. 5A; [0085]: each hip; [0088]:  analyze each hip).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schwarz in view of Faaborg, Noble, and Ohashi to include the portion of the hand is one of fingertips of the user; a palm of the user; a wrist of the user, or a fist of the user; and the first point on a body is one of a dominant eye of the user, a shoulder of the user, or a hip of the user as taught by Perez. The motivation for doing so would .

Allowable Subject Matter
Claims 4, 6-7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/HAI TAO SUN/Primary Examiner, Art Unit 2616